Per Curiam.

The practice of the court of K. B. is, not to allow an affidavit taken before the attorney in the cause to' be read. It is a very fit and proper rule, which we shall, therefore, adopt as the practice here. As the party may, however, have been led into a mistake as to the practice, we give him leave to withdraw his motion, and to renew it again, at, the next term, on a proper affidavit. (a)

 Tidd's K. B. Pr. 451. But an affidavit to hold to bail may be taken before a commissioner, though attorney for the plaintiff. Tidd’s Pr. 155.